


Exhibit 10.12







 

TENNANT’S

LONG-TERM

INCENTIVE

PLAN

(LTIP)

 

2007








--------------------------------------------------------------------------------


Tennant Company

Long Term Incentive Plan    

 

 

OBJECTIVE

To maximize Economic Profit Improvement.

 

LTIP DESIGN

It is essential for the management team to focus on common goals and objectives
and to work towards the organization’s long-term success. One vehicle to help
facilitate this is a Long-Term Incentive Plan (LTIP). Tennant’s LTIP has been
designed to reward:

 

1.   Achievement of long-term financial objectives

2.   Improvement in Tennant stock price

 

ECONOMIC
PROFIT (EP)

 

For the 2007 LTIP, Tennant will be utilizing Economic Profit (EP) improvement as
the primary driver of our business. As a result, objectives are tied directly to
EP improvement over the three-year performance period (2007-2009).

 

The primary elements of EP are:

 

•     Sales

•     Operating Expenses

–     Cost of Sales

–     Selling and Administration Expenses

•     Tax Rates

•     Capital Charge on net assets, including:

–     Inventories

–     Receivables

–     Property, Plant and Equipment

 

Payout under the EP element is a function of how well the Company performs vs.
target performance (i.e., actual three-year aggregate EP improvement vs. target
EP improvement as shown in Attachment A).

 

 

LTIP Payout
Formula

 

LTIP Payout Formula =

 

Base Salary X LTIP Award % = Target Award

 

The target award is then converted into a target stock award (70% of the target
award) and a target cash award (30% of the target award). Actual Awards will be
based actual EP change over the three-year performance period vs. target change
over the three-year performance period with a maximum payout of 2X the target
cash and shares. For performance and corresponding award percentages, please
refer to attachment A.


2007 Tennant LTIP


--------------------------------------------------------------------------------


Tennant Company

Long Term Incentive Plan    

 

 

 

Example —

 

An LTIP participant has a base salary of $125,000 and a target award of 15% of
base. The stock price at the beginning of the measurement period is $40 and at
the end of the measurement period is $50.

 

Target Incentive: $125,000 X 15% = $18,750

 

Stock Target Award: ($18,750 X 70%)/$40 = 328 shares

Cash Target Award: ($18,750 X 30%) = $5,625

 

The Company achieves a 110% factor based on achievement in excess of targeted EP
and the schedule outlined in Attachment A.

110% X 328 Shares = 361 shares (rounded to nearest share)

110% X $5,625 = $6,187

 

Total Award Value (paid in shares and cash):

 

Share Award: 361 shares X $50 share price: $18,047

Cash Award: $6,187

Total Award Value: $24,234

 

LTIP Administration

The Management Committee will determine the final amounts of LTIP Awards to
participants, except with respect to Senior Management Team (SMT) members whose
awards will be determined by the Board Compensation Committee. The Board
Compensation Committee may exercise negative discretion to reduce the amount of,
or eliminate, an LTIP Award that otherwise would be payable. Such
determinations, except in the case of the LTIP Award for the Chief Executive
Officer, shall be made after considering the recommendations of the Chief
Executive Officer.

 

The Management Committee may impose additional performance measures or modify
performance measures applicable to participants (other than SMT members, whose
performance measures may be modified by the Board Compensation Committee),
except in the case where the action would result in the loss of an otherwise
available exemption under Section 162(m), if the Committee determines that the
performance measures have become unsuitable as a result of certain events.

 

 

 






2007 Tennant LTIP


--------------------------------------------------------------------------------


Tennant Company

Long Term Incentive Plan    

 

 

DEFINITIONS

BASE SALARY

The total base salary of an individual on March 31st of the first year of the
LTI plan performance period.

 

 

OBJECTIVES

Company goals will be developed, approved, and communicated prior to the first
quarter of the Plan Performance Period.

 

 

MANAGEMENT COMMITTEE

The Management Committee will consist of Tennant’s CEO, VP of HR/Administration
and CFO. This Committee has the responsibility for administration of the Plan,
including without limitation adding or modifying performance measures applicable
to participants and resolving any issues around Plan interpretation, provided
that the Board Compensation Committee must approve any such actions that affect
the members of the Company’s Senior Management Team.

 

 

PERFORMANCE PERIOD

The Performance Period is the three-year period over which the Actual and Goal
EP Growth are measured.

 

MATERIAL CHANGES

In those instances where there are material changes in the business (e.g.,
mergers, acquisitions, divestitures), the Management Committee reserves the
right, without limitation, to make corresponding adjustments to any or all
aspects of the Plan (i.e., funding schedules, individual objectives, etc.). The
Board Executive Compensation Committee must approve changes that affect the
Senior Management Team.

 

 

AWARD DISTRIBUTION

Normally, payouts will occur near mid-March, following the end of the
performance period.

 

TERMINATION

Should a participant’s employment terminate prior to the end of the Plan
Performance Period for any reason other than retirement, death, or disability
(as defined by the 1999 Stock Plan), the participant will not be entitled to an
incentive payment.

 

If a participant’s employment with the Company terminates by reason of
retirement, death, or disability, a prorated payment will be made within 90 days
following the end of the performance period, based upon the time the participant
served during the performance period. The final award will be based on the
performance over the entire performance period.

 

CHANGE IN JOB WITHIN
THE COMPANY

A participant who changes jobs but is not eligible for this Plan in the future
retains the right to payment under this Plan for any performance periods that
have already begun.

 


2007 Tennant LTIP


--------------------------------------------------------------------------------


Tennant Company

Long Term Incentive Plan    

 

 

DEFINITIONS (Cont’d)

 

 

EMPLOYMENT

AT WILL

Participation in the Incentive Plan does not constitute a guarantee of continued
employment to individuals in the Plan. Employment with the Company remains “at
will,” which means that all aspects of the job, including employment by the
Company, may be changed or terminated by the Company at any time with or without
cause. Likewise, the individual may terminate employment with Tennant.

 

 

PLAN INTERPRETATION

AND

IMPLEMENTATION

The Company reserves the right, without limitation, to interpret and implement
this Plan in accordance with the 1999 Stock Incentive Plan. Interpretations of
this Plan are generally made by the Management Committee.

 

 

 

 

Participant Signature

 

 

 

 

 

 

Date

 

Manager Signature

 

 

 

 

 

 

Date

 

SLT Member Signature

 

 

 

 

 

 

Date














2007 Tennant LTIP


--------------------------------------------------------------------------------